279 S.W.3d 229 (2009)
STATE of Missouri, Respondent,
v.
Raymond J. GROSSICH, Appellant.
No. WD 69119.
Missouri Court of Appeals, Western District.
March 10, 2009.
Ellen H. Flottman, Columbia, MO, for Appellant.
*230 Jeremiah W. (Jay) Nixon, Atty. Gen., Robert J. Bartholomew and Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JAMES M. SMART, Jr., P.J., JOSEPH M. ELLIS, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Raymond Grossich appeals the circuit court's judgment convicting him of attempted statutory sodomy in the first degree, attempted statutory rape in the first degree, and attempted enticement of a child. We affirm. Rule 30.25(b).